DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09-25-2020, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 101
Claim 11 is rejected under 35 U.S.C. 101, because they are not restricted to non-transitory media. Claim 11 is directed to “A storage medium having computer instructions stored thereon, wherein once the computer instructions are executed”
The specification in par [0094] states the following: “ A storage medium having computer instructions stored thereon, wherein once the computer instructions are executed, the storage medium may include a computer readable storage medium which may be a Read Only Memory (ROM), a Random Access Memory (RAM), a magnetic disk or an optical disk.”.
Therefore, the claims and disclosure do not preclude transitory media. 

According to the Official Gazette 1351 OG 212 of 23 Feb 2010, “Subject Matter Eligibility of Computer Readable Media”, the “A storage medium having computer instructions stored thereon, wherein once the computer instructions are executed) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable medium, particularly when the specification is silent.” When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter.” “A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiment may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non- transitory”  to the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Riess (U.S. Pub. No. 2018/0213541) in view of HomChaudhuri (U.S. Pub. No. 2016/0294464).
Regarding claim 1, Riess teaches a data transmission method for a multi-radio frequency system (fig. 1, page 2, par [0019]), wherein the multi-radio frequency system comprises a shared radio frequency antenna (122) and a non-shared radio frequency antenna (120) (fig. 1, page 2-3, par [0016, 0019, 0023-0026, 0028]) (see the cellular transceiver (e.g., the transceiver 102) and the WiFi transceiver (e.g., the transceiver 106) may share the antenna 122.), the shared radio frequency antenna (122) is configured to transmit Wi-Fi data (WiFi transceiver) and non-Wi-Fi data (cellular transceiver data ) (page 3, par [0026]), the non-shared radio frequency antenna (120) is configured to transmit the Wi-Fi data (page 3, par [0028]) (see the vehicle is in park (i.e., not being driven), then the antenna selection module 100 allocates the WiFi transceiver (e.g., the transceiver 106) to the antenna 120), and the method comprises:
in at least a portion of a Wi-Fi time slice (coexistence in time/ an antenna to communicate over different communication protocols and/or frequencies), if there is Wi-Fi data to be transmitted, transmitting the Wi-Fi data using the shared radio frequency antenna (122) and the non-shared radio frequency antenna (120) (fig. 1, page 1-3, par [0011, 0026, 0028, 0031]) (see the transceiver (106) may share the antenna 122, the antenna selection module 110 receives a request from the transceiver 106 (e.g., the WiFi transceiver) to use the antenna 120); and
in a non-Wi-Fi time slice (do not coexist in time), if there is Wi-Fi data to be transmitted, transmitting the Wi-Fi data using the non-shared radio frequency antenna (120) (page 2-3, par [0024, 0028]) (see if the vehicle is in park (i.e., not being driven), then the antenna selection module 100 allocates the WiFi transceiver (e.g., the transceiver 106) to the antenna 120).
Riess teaches the sharing antenna (122) and Wi-Fi data to be transmitted (page 2, par [0026]), transmitting the Wi-Fi data using the non-shared radio frequency antenna (120) when vehicle is in park (i.e., not being driven), then the antenna selection module 100 allocates the WiFi transceiver (e.g., the transceiver 106 to the antenna 120 (page 3, par [0028]); that is or obvious to non-shared radio frequency antenna.
However, HomChaudhuri teaches shared antenna (325-b) which may be connected to either LTE radio 305-a or Wi-Fi radio 310-a at any given time (page 7, par [0061]), and the sharing antenna (325) and Wi-Fi data to be transmitted (fig. 3, 5, 8, page 5, par [0050-0051]) (see the STA 115-b may support MIMO communications by using multiple antennas to transmit and receive.  For example, the STA 115-b may use two antennas to eceive signals from two antenna's located at an AP 105 (i.e., the STA 115-b may engage in 2.times.2 communications). use of a shared antenna 325), and   
HomChaudhuri teaches transmitting the Wi-Fi data (310) using the non-shared radio frequency antenna (320/320b) (fig. 3, 8, page 5, par [0051]) (see Wi-Fi radio 310 may use a dedicated Wi-Fi antenna 320 for Wi-Fi communications with AP 105-b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Riess with HomChaudhuri, in order to provide a STA 115 may include multiple radios, each of which is associated with a different RAT.  Each radio may be associated with one or more antennas, including antennas that are shared between the radios.  A shared antenna may serve more than one radio by switching an electrical connection from one of the radios to the other of the radios easier (see suggested by HomChaudhuri on page 3, par [0035]).
Regarding claim 10, Riess teaches a data transmission device (100) for a multi-radio frequency system (fig. 1, page 2, par [0019]), wherein the multi-radio frequency system comprises a shared radio frequency antenna (122) and a non- shared radio frequency antenna (120) (fig. 1, page 2-3, par [0016, 0019, 0023-0026, 0028]) (see the cellular transceiver (e.g., the transceiver 102) and the WiFi transceiver (e.g., the transceiver 106) may share the antenna 122, and transmitting the Wi-Fi data using the non-shared radio frequency antenna (120) when vehicle is in park (i.e., not being driven), then the antenna selection module 100 allocates the WiFi transceiver (e.g., the transceiver 106 to the antenna 120 (page 3, par [0028]) ), the shared radio frequency antenna (122) is configured to transmit Wi-Fi data (WiFi transceiver) and non-Wi-Fi data (cellular transceiver data) (page 3, par [0026]), the non-shared radio frequency antenna (120) is configured to transmit the Wi-Fi data (page 3, par [0028]) (see the vehicle is in park (i.e., not being driven), then the antenna selection module 100 allocates the WiFi transceiver (e.g., the transceiver 106) to the antenna 120), and the data transmission device (100) comprises:
a first transmission circuitry (102/106) configured to: in at least a portion of a Wi-Fi time slice (coexistence in time/ an antenna to communicate over different communication protocols and/or frequencies), if there is Wi-Fi data to be transmitted, transmit the Wi-Fi data using the shared radio frequency antenna (122) and the non-shared radio frequency antenna (120) (fig. 1, page 1-3, par [0011, 0026, 0028, 0031]) (see the transceiver (106) may share the antenna 122, the antenna selection module 110 receives a request from the transceiver 106 (e.g., the WiFi transceiver) to use the antenna 120, and transmitting the Wi-Fi data using the non-shared radio frequency antenna (120) when vehicle is in park (i.e., not being driven), then the antenna selection module 100 allocates the WiFi transceiver (e.g., the transceiver 106 to the antenna 120); and
a second transmission circuitry (102/106) configured to: in a non-Wi-Fi time slice (do not coexist in time), if there is Wi-Fi data to be transmitted, transmit the Wi-Fi data using the non-shared radio frequency antenna (120) (page 2-3, par [0024, 0028]) (see if the vehicle is in park (i.e., not being driven), then the antenna selection module 100 allocates the WiFi transceiver (e.g., the transceiver 106) to the antenna 120).
Riess teaches the sharing antenna (122) and Wi-Fi data to be transmitted (page 2, par [0026]), transmitting the Wi-Fi data using the non-shared radio frequency antenna (120) when vehicle is in park (i.e., not being driven), then the antenna selection module 100 allocates the WiFi transceiver (e.g., the transceiver 106 to the antenna 120 (page 3, par [0028]); that is or obvious to non-shared radio frequency antenna.
However, HomChaudhuri teaches shared antenna (325-b) which may be connected to either LTE radio 305-a or Wi-Fi radio 310-a at any given time (page 7, par [0061]), and the sharing antenna (325) and Wi-Fi data to be transmitted (fig. 3, 5, 8, page 5, par [0050-0051]) (see the STA 115-b may support MIMO communications by using multiple antennas to transmit and receive.  For example, the STA 115-b may use two antennas to eceive signals from two antenna's located at an AP 105 (i.e., the STA 115-b may engage in 2.times.2 communications). use of a shared antenna 325), and   
HomChaudhuri teaches transmitting the Wi-Fi data (310) using the non-shared radio frequency antenna (320/320b) (fig. 3, 8, page 5, par [0051]) (see Wi-Fi radio 310 may use a dedicated Wi-Fi antenna 320 for Wi-Fi communications with AP 105-b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Riess with HomChaudhuri, in order to provide a STA 115 may include multiple radios, each of which is associated with a different RAT.  Each radio may be associated with one or more antennas, including antennas that are shared between the radios.  A shared antenna may serve more than one radio by switching an electrical connection from one of the radios to the other of the radios easier (see suggested by HomChaudhuri on page 3, par [0035]).

Regarding claim 8, Riess teaches before transmitting the Wi-Fi data using the shared radio frequency antenna (122) and the non-shared radio frequency antenna (120) (fig. 1) (fig. 1, page 2-3, par [0016, 0019, 0023-0026, 0028]), the method further comprises: 
determining a time slice allocation schedule, so that the at least the portion of the Wi- Fi time slice and the non-Wi-Fi time slice are determined according to the time slice allocation schedule (given time) (page 2, par [0025]) (see the antennae 120, 122 to one of the transceivers 102, 104, 106 at any given time.  For example, the antenna 120 may be allocated to the transceiver 102, and the antenna 122 may be allocated to the transceiver 106).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Riess (U.S. Pub. No. 2018/0213541) in view of HomChaudhuri (U.S. Pub. No. 2016/0294464) further in view of Wang (U.S. Pub. No. 2016/0119942).
Regarding claim 9, HomChaudhuri teaches wherein the non-shared radio frequency antenna (320) comprises a single radio frequency antenna (320), the shared radio frequency antenna (325) comprises a single radio frequency antenna (325) (fig. 3),
transmitting the Wi-Fi data using the shared radio frequency antenna (325) and the non- shared radio frequency antenna (320) (fig. 3, 5, 8, page 5, par [0050-0051]) (see the STA 115-b may support MIMO communications by using multiple antennas to transmit and receive.  For example, the STA 115-b may use two antennas to eceive signals from two antenna's located at an AP 105 (i.e., the STA 115-b may engage in 2.times.2 communications). use of a shared antenna 325, transmitting the Wi-Fi data (310) using the non-shared radio frequency antenna (320/320b) (fig. 3, 8, page 5, par [0051]) (see Wi-Fi radio 310 may use a dedicated Wi-Fi antenna 320 for Wi-Fi communications with AP 105-b), comprises: 
transmitting the Wi-Fi data using the shared radio frequency antenna and the non-shared radio frequency antenna based on Multiple Input Multiple Output (MIMO) technology (page 3, par [0037]) (see  A STA 115 may be configured to collaboratively communicate with an AP 105 via multiple input multiple output (MIMO) techniques which use multiple antennas), and
transmitting the Wi-Fi data using the non-shared radio frequency antenna (320) (fig. 3) comprises: transmitting the Wi-Fi data using the non-shared radio frequency antenna (320) based on Multiple Input Multiple Output (MIMO) technology (page 3, par [0037]). But HomChaudhuri does not mention Single Input Single Output (SISO) technology.
However, Wang teaches wireless communication device 102, and base station 104 may operate in accordance with certain industry standards, such as Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) standards.  Other examples of standards that a communication device may comply with include Institute of Electrical and Electronics Engineers (IEEE) 802.11a, 802.11b, 802.11g, 802.11n 
and/or 802.11ac (e.g., Wireless Fidelity or "Wi-Fi") standards (fig. 1, page 2, par [0026]),
Wang teaches transmitting the Wi-Fi data using the non-shared radio frequency antenna (134 a -n) based on Single Input Single Output (SISO) technology (fig. 1, page 2, par [0030]) (see communication link may be established via a single-input and single-output (SISO)),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Riess and HomChaudhuri with Wang, in order to provide multiple (N.sub.T) transmit antennas and multiple (N.sub.R) receive antennas for data transmission.  Single-input and single-output and multiple-input and single-output systems are particular instances of a multiple-input and multiple-output system.  The multiple-input and multiple-output system can provide improved performance (e.g., higher throughput, greater capacity or improved reliability) (see suggested by HomChaudhuri on page 2, par [0030]).

Regarding claim 11, HomChaudhuri teaches a storage medium (815) having computer instructions (825) stored thereon, wherein once the computer instructions are executed (fig. 8, page 9, par [0085]).
Note: This claim 11 has been rejected in 101 above.

Regarding claim 12, HomChaudhuri teaches a terminal (800) comprising a memory and a processor, wherein the memory has computer instructions stored thereon, and once the processor executes the | computer instructions (fig. 8, page 9, par [0085]).


Allowable Subject Matter
Claims 2-7 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding dependent claim 2, Riess teaches a data transmission method for a multi-radio frequency system (fig. 1, page 2, par [0019]), wherein the multi-radio frequency system comprises a shared radio frequency antenna (122) and a non-shared radio frequency antenna (120) (fig. 1, page 2-3, par [0016, 0019, 0023-0026, 0028]), the shared radio frequency antenna (122) is configured to transmit Wi-Fi data (WiFi transceiver) and non-Wi-Fi data (cellular transceiver data ) (page 3, par [0026]), the non-shared radio frequency antenna (120) is configured to transmit the Wi-Fi data (page 3, par [0028]) and the method comprises:
in at least a portion of a Wi-Fi time slice (coexistence in time/ an antenna to communicate over different communication protocols and/or frequencies), if there is Wi-Fi data to be transmitted, transmitting the Wi-Fi data using the shared radio frequency antenna (122) and the non-shared radio frequency antenna (120) (fig. 1, page 1-3, par [0011, 0026, 0028, 0031]); and
in a non-Wi-Fi time slice (do not coexist in time), if there is Wi-Fi data to be transmitted, transmitting the Wi-Fi data using the non-shared radio frequency antenna (120) (page 2-3, par [0024, 0028]) 
Riess teaches the sharing antenna (122) and Wi-Fi data to be transmitted (page 2, par [0026]), transmitting the Wi-Fi data using the non-shared radio frequency antenna (120) when vehicle is in park (i.e., not being driven), then the antenna selection module 100 allocates the WiFi transceiver (e.g., the transceiver 106 to the antenna 120 (page 3, par [0028]). And
Riess teaches before transmitting the Wi-Fi data using the shared radio frequency antenna (122) and the non-shared radio frequency antenna (120) (fig. 1) (fig. 1, page 2-3, par [0016, 0019, 0023-0026, 0028]), the method further comprises: determining a time slice allocation schedule, so that the at least the portion of the Wi- Fi time slice and the non-Wi-Fi time slice are determined according to the time slice allocation schedule (given time) (page 2, par [0025]). And
HomChaudhuri teaches shared antenna (325-b) which may be connected to either LTE radio 305-a or Wi-Fi radio 310-a at any given time (page 7, par [0061]), and the sharing antenna (325) and Wi-Fi data to be transmitted (fig. 3, 5, 8, page 5, par [0050-0051]), and transmitting the Wi-Fi data (310) using the non-shared radio frequency antenna (320/320b) (fig. 3, 8, page 5, par [0051]).
The above prior art of record, however, fail to disclose or render obvious: wherein before transmitting the Wi-Fi data using the shared radio frequency antenna and the non-shared radio frequency antenna, the method further comprises:generating an antenna transmission indication message, where the antenna transmission indication message indicates transmitting the Wi-Fi data using the shared radio frequency antenna and the non-shared radio frequency antenna in at least the portion of the Wi-Fi time slice; and sending the antenna transmission indication message, so that a receiving device receives the Wi-Fi data using the shared radio frequency antenna and non-shared radio frequency antenna indicated in the antenna transmission indication message, as specified in the claim 2. 

Regarding dependent claim 3, Riess teaches a data transmission method for a multi-radio frequency system (fig. 1, page 2, par [0019]), wherein the multi-radio frequency system comprises a shared radio frequency antenna (122) and a non-shared radio frequency antenna (120) (fig. 1, page 2-3, par [0016, 0019, 0023-0026, 0028]), the shared radio frequency antenna (122) is configured to transmit Wi-Fi data (WiFi transceiver) and non-Wi-Fi data (cellular transceiver data ) (page 3, par [0026]), the non-shared radio frequency antenna (120) is configured to transmit the Wi-Fi data (page 3, par [0028]) and the method comprises:
in at least a portion of a Wi-Fi time slice (coexistence in time/ an antenna to communicate over different communication protocols and/or frequencies), if there is Wi-Fi data to be transmitted, transmitting the Wi-Fi data using the shared radio frequency antenna (122) and the non-shared radio frequency antenna (120) (fig. 1, page 1-3, par [0011, 0026, 0028, 0031]); and
in a non-Wi-Fi time slice (do not coexist in time), if there is Wi-Fi data to be transmitted, transmitting the Wi-Fi data using the non-shared radio frequency antenna (120) (page 2-3, par [0024, 0028]) 
Riess teaches the sharing antenna (122) and Wi-Fi data to be transmitted (page 2, par [0026]), transmitting the Wi-Fi data using the non-shared radio frequency antenna (120) when vehicle is in park (i.e., not being driven), then the antenna selection module 100 allocates the WiFi transceiver (e.g., the transceiver 106 to the antenna 120 (page 3, par [0028]). And
Riess teaches before transmitting the Wi-Fi data using the shared radio frequency antenna (122) and the non-shared radio frequency antenna (120) (fig. 1) (fig. 1, page 2-3, par [0016, 0019, 0023-0026, 0028]), the method further comprises: determining a time slice allocation schedule, so that the at least the portion of the Wi- Fi time slice and the non-Wi-Fi time slice are determined according to the time slice allocation schedule (given time) (page 2, par [0025]). And
HomChaudhuri teaches shared antenna (325-b) which may be connected to either LTE radio 305-a or Wi-Fi radio 310-a at any given time (page 7, par [0061]), and the sharing antenna (325) and Wi-Fi data to be transmitted (fig. 3, 5, 8, page 5, par [0050-0051]), and transmitting the Wi-Fi data (310) using the non-shared radio frequency antenna (320/320b) (fig. 3, 8, page 5, par [0051]).
before transmitting the Wi-Fi data using the non-shared radio frequency antenna, the method further comprises:
generating an antenna transmission indication message, where the antenna transmission indication message indicates transmitting the Wi-Fi data using the non- shared radio frequency antenna in the non-Wi-Fi time slice; and 
sending the antenna transmission indication message, so that a receiving device
receives the Wi-Fi data using the non-shared radio frequency antenna indicated in the antenna transmission indication message, as specified in the claim 3. 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        October 21, 2021